DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I and specie 1B in the reply filed on 2/3/2022 is acknowledged.

Claim Objections
Claims 1 and 14 are objected to because of the following informalities:  “vaccum” should be –vacuum--.  Appropriate correction is required.
Claims 3 and 9 are objected to because of the following informalities:  “suport” should be –support--.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  “exhanger” should be –exchanger--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14, 16 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Shimizu et al. (2008/0023141A1 from IDS).
Regarding claim 14, Shimizu discloses a chamber, comprising: a processing chamber 46; a plurality of vertically spaced apart wafer-support plates 73 positioned in the reflow chamber, configured to be disposed in the reflow chamber such that each semiconductor wafer of the plurality of semiconductor wafers is disposed proximate to and vertically spaced apart from a wafer-support plate of the plurality of wafer- 17Attorney Docket No. 15467.0003-01000 support plates, and wherein each wafer-support plate includes one or more resistive heating elements (Induction coils use rapidly alternating magnetic field penetrates the object, generating electric currents inside the conductor, called eddy currents. The eddy currents flow through the resistance of the material, and heat it by Joule heating.  Joule heating is resistive heating.  Therefore the claim limitation is met); a first port 51 configured to direct a non-reactive gas into the reflow chamber; a second port (not show; paragraph 0059); a vacuum port 58 configured to exhaust gases from the reflow chamber; and a control system 58 configured to activate the one or more resistive heating elements of each wafer-support plate to heat the semiconductor wafer to a temperature above the reflow temperature of the solder on the semiconductor wafer (paragraphs 0042-0055, 0072, figure 2-3).  
A solder reflow oven is intended use and does not further limit the apparatus structure.  While intended use recitations cannot entirely be disregarded, in composition and article claims, the intended use must result in structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention over the prior art.  It is in the position of the examiner that the prior art 
The limitation “and wherein a plurality of semiconductor wafers each including a solder” is material worked upon and does not further limit the apparatus structure.  As per MPEP 2115, “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d *>996<, 25 USPQ 69 (CCPA 1935) (as restated in   In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
The type of gas is functional and does not further limit the structure of the apparatus.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (MPEP 2114).
Regarding claim 16, Shimizu discloses that wafer-support plates 73 of the plurality of wafer support plates are parallel to each other (figure 3).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 5, 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (2008/0023141A1 from IDS) in view of Bolton et al. (6,059,567).
Regarding claim 1, Shimizu discloses a chamber; a plurality of wafer-support plates positioned in the reflow chamber 46, wherein adjacent wafer- support plates 73 of the plurality of wafer-support plates are vertically spaced apart from each other, are configured to be disposed in the reflow chamber such that each semiconductor wafer of the plurality of semiconductor wafers is disposed proximate to and vertically spaced apart from a wafer-support plate of the plurality of wafer-support plates 73; a first port 51 configured to direct a non-reactive gas into the reflow chamber; a second port (not shown, paragraph 0059) configured to direct a reducing agent into the reflow chamber; a vacuum port 58 configured to exhaust gases from the reflow chamber; and a control system 53 (paragraphs 0042-0055, figure 2-3).  
Shimizu discloses thermal plates for a substrate processing apparatus where the plates have channels and a control system 53 (figures 3 and 4) (gap in the plate and heating coils).  Shimizu does not disclose passing a transfer fluid therethrough.  However, Bolton discloses supplying cooling air between heating coils and hot wall and where the heated gas from coils is taken to a heat exchanger through the channels and a control system (valve for controlling the fluid) (column 2 lines 9-27, column 3 lines 3-15, column 5 lines 16-column 6 line 30).  This heated gas would be flowing through the channels.  To one skilled in the art at the time of the invention it would have been obvious to provide a cooling air in the thermal plates to cool the heating coils and the workpiece quickly resulting in a faster processing time.  The process limitations do not further limit the apparatus.  Therefore, the prior art reads on the claimed apparatus.

The limitation “and wherein a plurality of semiconductor wafers each including a solder” is material worked upon and does not further limit the apparatus structure.  As per MPEP 2115, “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d *>996<, 25 USPQ 69 (CCPA 1935) (as restated in   In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
Regarding claim 2, Bolton discloses the control system is further configured to control the flow of a cool liquid through the one or more channels of each wafer-support plate to cool the 15Attorney Docket No. 15467.0003-01000 semiconductor wafer disposed proximate to the wafer-support plate to a temperature below the reflow temperature of the solder on the semiconductor wafer (column 3 lines 3-15, column 5 lines 16-column 6 line 30).  
Regarding claim 5, Shimizu discloses that each wafer-support plate of the plurality of wafer support plates further includes one or more resistive heating elements (paragraph 0072).  

Regarding claim 10, Bolton discloses that the control system (valve) is configured to control a temperature of the hot liquid flowing through the one or more channels of each wafer-support plate (column 3 lines 3-15, column 5 lines 16-column 6 line 30).  If the fluid travels quickly through the channel, then the temperature won’t be as high because the heat from the coils will not heat the fluid as long.
Regarding claim 11, the control system (valve) is configured to control a flow rate of the hot liquid flowing through the one or more channels of each wafer-support plate (column 3 lines 3-15, column 5 lines 16-column 6 line 30).  
Regarding claim 12, the type of gas flowing through the port does not further limit the structure of the apparatus. 
Regarding claim 13, the type of material flowing through the port does not further limit the structure of the apparatus.  

Claims 4, 6, 8, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (2008/0023141A1 from IDS) in view of Bolton et al. (6,059,567) as applied to claim 1 above, and further in view of Matsuura (2009/0145890 from IDS).
Regarding claim 4, Shimizu does not specifically disclose adjacent wafer-support plates of the plurality wafer- support plates are vertically spaced apart from each other by 15-50 mm.  However, Matsuura discloses that wherein the gap between adjacently positioned wafers is between 30-40 mm (paragraph 0052).  To one skilled in the art at 
Regarding claims 6 and 8 and 17, Shimizu does not disclose a wall of the reflow chamber includes one or more heaters.  However, Matsuura discloses that there is a heater 104, 106 on the external wall of the chamber (paragraph 0066, figure 1).  To one skilled in the art at the time of the invention it would have been obvious to provide a heater as taught by Matsuura to allow the entire chamber to be uniformly heater to prevent any cold spots and to prevent overheating in areas. 

Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (2008/0023141A1) in view of Bolton et al. (6,059,567) as applied to claim 1 above, and further in view of Matsuura (2009/0145890).
Regarding claim 15, Shimizu does not specifically disclose adjacent wafer-support plates of the plurality wafer- support plates are vertically spaced apart from each other by 15-50 mm.  However, Matsuura discloses that wherein the gap between adjacently positioned wafers is between 30-40 mm (paragraph 0052).  To one skilled in the art at the time of the invention it would have been obvious to determine the ideal spacing of the workpieces to ensure that they do not interfere with each other during processing.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-6, 8-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-29, 36-40 of copending Application No. 16/851,977 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both teach an oven with similar structure .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634. The examiner can normally be reached Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN B SAAD/Primary Examiner, Art Unit 1735